                                        Case 3:20-cv-03792-WHA Document 77 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CORECIVIC INC,
                                  11                  Plaintiff,                           No. C–20–03792–WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   CANDIDE GROUP LLC, et al.,                          ORDER TO PROVIDE BILLING
                                                                                           INVOICES
                                  14                  Defendants.

                                  15

                                  16

                                  17        Defense counsel shall submit the billing invoices depicting the hourly rate and time

                                  18   entries for the amount actually incurred by and sent to the client and/or insurers. The Court

                                  19   would like these documents in time for the hearing scheduled for APRIL 24TH AT 8:00AM, but

                                  20   given that the hearing is tomorrow, the deadline to submit is no later than FRIDAY AT NOON.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: March 23, 2021

                                  25

                                  26
                                                                                              WILLIAM ALSUP
                                  27                                                          UNITED STATES DISTRICT JUDGE
                                  28
